DETAILED ACTION
This is the first office action regarding application number 16/509565, filed on July 12, 2019, which  claims priority to Korean Application No. 10-2018-0080988 filed in Korea on July 12, 2018. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on July 12, 2018. It is noted, however, that applicant has not filed a certified copy of the English translation of KR10-2018-0080988 application.
	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a) -(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action, 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Election/Restrictions
Applicant's election with traverse of Group I, Species A drawn to claims 1-9 in the reply filed on April 27, 2022 is acknowledged.  The traversal is on the ground(s) that a search burden does not exist.  This is not found persuasive because the reply does not distinctly and specifically point out supposed errors in the restriction requirement mailed on February 28, 2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II and Species B, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 27, 2022.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al., US 20140017354 (hereafter Joseph), and further in view of http://www.homebrewing.com/articles/building-better-pumps/, May 2018(hereafter Homebrewing).
Regarding claim 1, Joseph teaches homebrewing systems and methods for automated, whole grain brewing. Hence Joseph is from the same field of beverage makers as the instant claim.
“A beverage maker comprising:” (Abstract teaches a beer brewing system.)
“a tank that stores liquid;” (water tank 115 in Fig. 1A)
“a pump provided below the tank to pump liquid from the tank;” (pump 121 wherein “pump 121 can be operated to transfer water into boil kettle 130” as taught in paragraph [27]. Paragraph [22] teaches pump is contained within base 110, base 110 is below tank 115. Hence pump is provided below the tank.)

    PNG
    media_image1.png
    460
    576
    media_image1.png
    Greyscale

Fig. 1A of Joseph teaches a compact beverage maker
“a liquid channel connected to the pump and guiding liquid discharged from the pump;” (Paragraph [24] teaches “FIG. 3 provides one possible configuration for connecting pumping system 120 to one or more of water tank 115, boil kettle 130, mash tun 150, or fermentation chamber 140”. The configuration corresponds to liquid channel in the instant claim.)

    PNG
    media_image2.png
    678
    581
    media_image2.png
    Greyscale

Fig. 2 of Joseph teaches a compact beverage maker
“and a controller maintaining the pump in an off state when the valve is opened” (Paragraph [24-26] teaches “each pump inlet and outlet can comprise a valve (e.g. a solenoid valve) that is selectively controllable, either manually or via control system 111, to open or close as desired to allow fluid flow to or from the components of system 100. In this configuration, the multiple inlets and outlets of pumping system 120 can be selectively controlled to transfer fluid into, out of, and among the fluid-carrying vessels of system 100…… Operation of this entire process can be at least partially automated by using control system 111 to selectively control the flow to and from each brewing vessel of system 100 within pumping system 120 (i.e., by selectively opening and closing the inlets and outlets of pumping system 120 and operating pump 121).” Hence Joseph teaches a controller that controls flow of the beverage maker by controlling valves and turning pumps on/off.)
Joseph does not explicitly teach a gas channel through which gas from the pump flows. 
Homebrewing teaches a pump for home brewing system. Hence it is solving the same problem of removing gas from the pump as the instant claim.
“a gas channel connected to the liquid channel through which gas from the pump flows; a valve connected to the gas channel to discharge gas from the gas channel;” (Annotated Fig. of Homebrewing teaches a gas channel connected to the liquid channel, and a valve connected to the gas channel. 

    PNG
    media_image3.png
    824
    943
    media_image3.png
    Greyscale

Annotated Fig. of Homebrewing teaches a gas channel connected to a liquid channel
Home brew teaches on page 2 that "the pumps need to be positioned below the level of liquid for the input in order for the pumps to prime… The pump will be full of air and that air needs a place to go. Adding a simple bleed or relief valve can help you release some of the trapped air in the pump chamber. The pump head must be filled with liquid before it will pump properly, so bleeding out the air will allow the pump to get going. It helps to run a tube from your bleed valve down into a bucket or reservoir to catch any small amounts of liquid during pressure relief." Even though Homebrewing does not explicitly teach keeping the pump off while discharging air, it is implied from “pump head must be filled with liquid before it will pump properly” that pump needs to be off while discharging air through the valve. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the gas channel and valve as taught in Homebrewing to the brewing system of Joseph. One of ordinary skill in the art would have been motivated to do so because “Adding a bleed valve to the discharge port allows air pockets out that might be trapped in the pump head” as taught in page 2 of Homebrewing.)
Regarding claim 2,
“The beverage maker of claim 1, wherein the gas channel includes a vertical channel extending in a vertical direction and connected to the valve.”(Annotated Fig. of Homebrewing teaches a vertical gas channel connected to the valve. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the gas channel and valve as taught in Homebrewing to the brewing system of Joseph. One of ordinary skill in the art would have been motivated to do so because “Adding a bleed valve to the discharge port allows air pockets out that might be trapped in the pump head” as taught in page 2 of Homebrewing.)
Regarding claim 3,
“The beverage maker of claim 2, wherein the tank includes a frame to support and position the vertical channel.” (Joseph teaches a frame to support and position vertical channels of pumping system 120 in Fig. 1-3.)
Claims 4, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al., US 20140017354 (hereafter Joseph) and further in view of http://www.homebrewing.com/articles/building-better-pumps/, May 2018(hereafter Homebrewing) as applied to claim 1 above and in view of http://www.theelectricbrewery.com/pumps, March 2018 (hereafter The electric brewery).
Regarding claim 4,
“The beverage maker of claim 1, wherein a joint connecting the gas channel and the liquid channel is positioned below the tank.”( Annotated Fig. of Homebrewing teaches a joint connecting the gas channel to the liquid channel. 
The primary combination of references does not explicitly teach location of a joint below the tank.
The electric brewery teaches a home brewing system. Thus it is from the same field of beverage makers as the instant claim.

    PNG
    media_image4.png
    1059
    1771
    media_image4.png
    Greyscale

Screenshot of the electric brewery teaches valve connected through a joint to the pump


    PNG
    media_image5.png
    437
    655
    media_image5.png
    Greyscale

Screenshot of the electric brewery teaches pump below water tank
The electric brewery teaches a pump located below the tank to pump liquid. The pump has a ball valve to clear the air out of the valve. The pump remains off when the valve is open. “We simply open up the ball valves and liquid flows straight into the pump head. The pump is then turned on and liquid is pushed up and out” as taught in page 1, section Pumps. Here the ball valves correspond to the gas channel, and a joint between ball valves and the liquid channel is positioned below the tank as taught in Figure.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to position the joint below the tank as taught in the electric brewery to the brewing system of Joseph. One of ordinary skill in the art would have been motivated to do so because “We simply open up the ball valves and liquid flows straight into the pump head. The pump is then turned on and liquid is pushed up and out” as taught in page 1 in the electric brewery. )
Regarding claim 7,
“The beverage maker of claim 1, further comprising a fermenter that receives liquid from the liquid channel and that is spaced apart from the tank, wherein the valve is positioned in a space between the fermenter and the tank.” (Joseph teaches a fermentation chamber 140 spaced apart from water tank 115 in Fig. 1. Joseph further teaches pump 121 placed in a space between fermenter and water tank in Fig. 1-3.
Joseph does not explicitly teach a valve to discharge air from the water pump.
The electric brewery teaches valve connected with a pump for priming. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to position the ball valve as taught in the electric brewery on the pump 121 in Joseph. Since the pump 121 is placed in a space between fermenter and water tank in Joseph, the valve would be placed in a space between fermenter and water tank. One of ordinary skill in the art would have been motivated to do so because “We have never had any issues with priming our pumps” as taught in page 1 of the electric brewery.)
Regarding claim 8,
“The beverage maker of claim 7, further comprising a main frame coupled to each of the fermenter and the tank, wherein the valve is mounted on the main frame.” (Fig. 1 of Joseph teaches a main frame comprising base and a stand. The frame is coupled to fermenter 140 and tank 115. 
Joseph also teaches pump contained in base, hence the pump is mounted on the frame.
Joseph does not explicitly teach a valve to discharge air from the water pump.
The electric brewery teaches valve connected with a pump for priming.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to position the ball valve as taught in the electric brewery on the pump 121 in Joseph. Since the pump 121 is placed on the main frame in Joseph, the valve would be placed on the main frame. One of ordinary skill in the art would have been motivated to do so because “We have never had any issues with priming our pumps” as taught in page 1 of the electric brewery.)
Regarding claim 9,
“The beverage maker of claim 1, further comprising: a base provided below the tank and the pump; and a material supplier provided above and spaced apart from the base that receives liquid flowing in the liquid channel, wherein the valve is provided between the base and the material supplier.” (Joseph teaches a base 100. Paragraph [22] teaches “The base 110 can include spaces on which can be positioned one or more of a water tank 115, a boil kettle 130, a fermentation chamber 140, and/or a mash tun 150. In addition, as shown in FIG. 2, a pumping system, generally designated 120, and a control system 111 can be contained at least partially within base 110.”
Paragraph [41] teaches “Additions dispenser 160 can be positioned in communication with pumping system 120 downstream of first pump outlet 123b such that any fluid pumped through pumping system 120 into boil kettle 130 must first pass through additions dispenser 160.” Here additions dispenser corresponds to material supplier in the instant claim. Fig. 1 teaches supplier 160 provided above and spaced apart from base 110.
Joseph does not explicitly teach a valve to discharge air from the water pump.
The electric brewery teaches valve connected with a pump for priming. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to position the ball valve as taught in the electric brewery on the pump 121 in Joseph. Since the pump 121 is placed between the base and material supplier, the valve would be placed between the base and material supplier. One of ordinary skill in the art would have been motivated to do so because “We have never had any issues with priming our pumps” as taught in page 1 of the electric brewery.)
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al., US 20140017354 (hereafter Joseph) and in view of http://www.homebrewing.com/articles/building-better-pumps/, May 2018(hereafter Homebrewing) as applied to claim 1 above and further in view of Streeter et al., US 7398726 (hereafter Streeter).
“The beverage maker of claim 1, wherein the controller turns off the pump if liquid stored in the tank is equal to or less than a predetermined amount, and opens the valve if the liquid stored in the tank is greater than the predetermined amount.” (Joseph teaches in paragraph [49] “Control system 111 can be configured to allow for either or both of manual control (e.g., via an array of switches, displays, etc.) and computer control (e.g., via a connected computer 200). For example, control system 111 can be operable to turn pump 121 on and off, open and close any valves in pumping system 120.” Hence Joseph teaches controller turning off pump and opening any valve.
The limitation “the controller … opens the valve if the liquid stored in the tank is greater than the predetermined amount” is describing priming of the water pump before starting the pump.
Joseph does not explicitly teach a control based on liquid stored in the tank and priming.
Homebrewing teaches on page 1 “There's nothing more frustrating on brew day than flipping your new shiny magnetic driven pump on and nothing happens. You might have hot water waiting to mash-in or your wort is ready to transfer to the boil kettle, but you can't seem to get anything to move…..The pump will be full of air and that air needs a place to go. Adding a simple bleed or relief valve can help you release some of the trapped air in the pump chamber. The pump head must be filled with liquid before it will pump properly, so bleeding out the air will allow the pump to get going.” Hence, Homebrewing teaches to open the valve after water is ready.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to control the valve as taught in Homebrewing to the brewing system of Joseph. One of ordinary skill in the art would have been motivated to do so because “Adding a bleed valve to the discharge port allows air pockets out that might be trapped in the pump head” as taught in page 2 of Homebrewing.)
The primary combination of references does not explicitly teach a control based on liquid stored in the tank.
Streeter teaches a system for beverage maker with water storage tank and pump. Hence Streeter is solving the same problem of controlling liquid flow in a beverage maker as the instant claim.
Streeter teaches in Fig. 1 a storage tank 10 with a water level sensor 50, sensor 50 sends signal 52 to controller. Column 3, lines 18-26 teaches a controller that can turn pump 36 on/off based on the water level of dispensing tank 12.  Additionally, controller receives water level signal from the storage tank 10.
Even though Streeter teaches controlling based on water level of dispensing tank, it would have been obvious to duplicate the controlling of pump based on water level of the storage tank. Additionally, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960): MPEP § 2144.04-VI-B.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the technique of switching ON/OFF the water pump 121 in Joseph based on water level in the storage tank as taught in Streeter. One of ordinary skill in the art would have been motivated to do so because “A sensing mechanism for generating control signals indicative of the level and temperature of water in the dispensing tank. A controller enabled by control signals generated by the sensing means and operative in response to a brew signal for operating the air and water pumps in conjunction with the opening and closure of the vent valve to fill the upper compartment with heated water displaced from the lower compartment and to discharge the thus displaced heated water from the upper compartment to the brew chamber” as taught in abstract of Streeter.)
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al., US 20140017354 (hereafter Joseph) and in view of http://www.homebrewing.com/articles/building-better-pumps/, May 2018(hereafter Homebrewing) as applied to claim 1 above and further in view of March 809/815 manual, 2017 (hereafter manual).
 “The beverage maker of claim 1, wherein, if the valve is opened, gas flows from the pump through the gas channel and liquid from the tank flows to the pump, and when the valve is opened for a predetermined period of time or more, the controller closes the valve.” ( Joseph teaches in paragraph [49] “Control system 111 can be configured to allow for either or both of manual control (e.g., via an array of switches, displays, etc.) and computer control (e.g., via a connected computer 200). For example, control system 111 can be operable to turn pump 121 on and off, open and close any valves in pumping system 120.”
The primary combination of references does not explicitly teach liquid from tank flows to the pump when valve is open.
The limitation “if the valve is opened, gas flows from the pump through the gas channel and liquid from the tank flows to the pump,” describes how priming works. The electric brewery teaches priming the water pump before starting a brew cycle. Page 1 teaches “these pumps must be placed lower than the liquid source so that gravity feeds the pump…..We simply open up the ball valves and liquid flows straight into the pump head.” It is implied that the gas inside the pump is pushed out through the gas channel when liquid flows into the pump.
The electric brewery does not explicitly mention when to turn the valve off. The electric brewery teaches March 809/815 valve. The manual for this valve teaches in page 2  “Do not operate with a closed suction or discharge valve.” Hence it is implied that the valve will be closed after a certain time.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to operate the ball valve as taught in the electric brewery and March 809 manual by the controller in Joseph. One of ordinary skill in the art would have been motivated to do so because “We have never had any issues with priming our pumps” as taught in page 1 of the electric brewery. )
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/
Examiner, Art Unit 3761                                                                                                                                                                                             
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761